United States Court of Appeals
                                                                             Fifth Circuit
                                                                          F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                            August 9, 2004

                                                                      Charles R. Fulbruge III
                                                                              Clerk
                                No. 03-40824
                              Summary Calendar



                        UNITED STATES OF AMERICA,

                             Plaintiff-Appellee,

                                       versus

                                  JAIME CHAVEZ,

                            Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                      USDC No. B-00-CR-151-ALL
                        --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jaime Chavez pleaded guilty pursuant to a written agreement to

transporting illegal aliens.           Chavez appeals the 14-month sentence

he received after the district court revoked his second term of

supervised release.

     Chavez argues that the district court plainly erred when it

revoked the    second      term   of   supervised     release    it    imposed      on

September   24,    2002,    because,     under   18   U.S.C.    §   3583(d),      the

district court was not authorized to impose as a condition of


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-40824
                                 -2-

supervised release that he be confined in a community corrections

facility.

     Chavez fails to establish that the district court’s imposition

of residence at a community corrections center as a condition of

supervised release was clear or obvious error.   See United States

v. Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994)(en banc).    The

2001 Sentencing Guidelines, to which Chavez was subject, plainly

state that residence in a community treatment center may be imposed

as a condition of supervised release.      U.S.S.G. § 5D1.3(e)(1),

p.s.; § 5F1.1.   The 2001 Sentencing Guidelines are not in conflict

with 18 U.S.C. § 3583(d), which authorizes the district court to

impose any condition it considers to be appropriate.

     AFFIRMED.